SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2011 General Finance Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32845 32-0163571 (Commission File Number) (I.R.S. Employer Identification No.) 39 East Union Street Pasadena, California (Address of Principal Executive Offices) (Zip Code) (626)584-9722 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTES Certain References References in this Report to “we,” “us,” “our” or the “Company” refer to General Finance Corporation, a Delaware corporation (“GFN”), and its direct and indirect subsidiaries, including GFN Mobile Storage Inc., a Delaware corporation (“GFNMS”), GFN North America Corp., a Delaware corporation (“GFNNA”), and its subsidiary Pac-Van, Inc., an Indiana corporation (which, combined with GFNMS, is referred to herein as “Pac-Van”), GFN U.S. Australasia Holdings, Inc., a Delaware corporation (“GFN U.S.”), its subsidiary Royal Wolf Holdings Limited (formerly GFN Australasia Holdings Pty Limited), an Australian corporation (“Royal Wolf Holdings”), its subsidiary GFN Australasia Finance Pty Limited, an Australian corporation (“GFN Finance”), and its subsidiary RWA Holdings Pty Limited, an Australian corporation (“RWA”), and its subsidiaries. Royal Wolf Holdings and its subsidiaries are collectively referred to herein as “Royal Wolf.” TABLE OF CONTENTS Page Item8.01 Other Events 1 Item9.01 Financial Statements and Exhibits 1 Exhibit 99.1 i Table of Contents Item 8.01 Other Events GFN today announced financial results for the first quarter ended September 30, 2011. A copy of the press release of GFN dated November 10, 2011 is attached as Exhibit 99.1 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits Exhibit: 99.1Press Release of GFN dated November 10, 2011 1 Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENERAL FINANCE CORPORATION Dated: November 10, 2011 By: /s/ CHRISTOPHER A. WILSON Christopher A. Wilson Vice President, General Counsel & Secretary 2 Table of Contents EXHIBIT INDEX Exhibit Number Exhibit Description Press Release of GFN dated November 10, 2011 3
